Case 2:12-cv-00102-SFC-RSW ECF No. 590-15 filed 07/31/20   PageID.20820   Page 1 of
                                      18




                    EXHIBIT 10
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 1 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20821    Page 2 of
                                         18


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  IN RE: DAIRY FARMERS OF AMERICA,         )
  INC. CHEESE ANTITRUST LITIGATION         )      Master File No. 09-cv-03690
  _____________________________________    )      MDL No. 2031
  THIS DOCUMENT RELATES TO:                )      Judge Robert M. Dow, Jr.
                                           )      Magistrate Judge Maria Valdez
  DIRECT PURCHASER ACTION                  )
                                           )

             DIRECT PURCHASER PLAINTIFFS’ DISTRIBUTION MOTION
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 2 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20822    Page 3 of
                                         18


                                                 TABLE OF CONTENTS


  I.     BACKGROUND ................................................................................................................1
         A.        The Settlement ........................................................................................................1
         B.        The Robust and Transparent Claims Administration Process ................................3
  II.    SUBJECT TO CERTAIN LIMITED CONFIRMATORY WORK, THE COURT
         SHOULD APPROVE RUST’S DETERMINATIONS .......................................................5
  III.   THE COURT SHOULD APPROVE RUST’S FEES AND EXPENSES ...........................8
  IV.    THE COURT SHOULD APPROVE INCENTIVE AWARDS FOR THE CLASS
         REPRESENTATIVES .....................................................................................................10

  V.     THE COURT SHOULD APPROVE A RESERVE FUND ..............................................12
  VI.    NOTICE OF THE DISTRIBUTION MOTION ...............................................................13
  CONCLUSION                 ....................................................................................................................13
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 3 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20823    Page 4 of
                                         18



                                                          Table of Authorities

  Cases                                                                                                                                   Pages

  Cange v. Stotler & Co.,
   826 F.2d 581 (7th Cir. 1987) ...................................................................................................... 11

  Cook v. Niedert,
   142 F.3d 1004 (7th Cir. 1998) ................................................................................................... 11

  Hershey, et al. v. Pacific Investment Management Company LLC,
    05-cv-4681, ECF No. 614, (N.D. Ill. Mar. 8, 2012) ................................................................ 10

  In re: Amaranth Natural Gas Commodities Litig.,
   07-cv-6377, ECF No. 428 (S.D.N.Y. Aug. 10, 2016) ................................................................ 10

  In re Gilat Satellite Networks, Ltd.,
     No. 02-1510, 2009 WL 803382 (E.D.N.Y. Mar. 25, 2009) ........................................................ 6

  Statutes

  7 U.S.C § 1 ................................................................................................................................ 5, 10


  Other Authority

  Securities Class Action Settlements, 2015 Review and Analysis,
  http://securities.stanford.edu/research-reports/1996-2015/Settlements-Through-12-2015-
  Review.pdf ......................................................................................................................................1
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 4 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20824    Page 5 of
                                         18


         Lead Counsel for the Direct Purchaser Plaintiffs (“Plaintiffs”) respectfully submits this

  motion pursuant to the schedule set by the Court on November 15, 2016 (ECF No. 783) and also

  pursuant to Section 14 of the Stipulation and Agreement of Settlement between Plaintiffs and

  Dairy Farmers of America, Inc. (“DFA”). ECF No. 487-1 (“Settlement”).

         Class members determined to be eligible to share in the Net Settlement Fund are expected

  to recover approximately 21% of the value of their damages under Section I of the Plan of

  Allocation—well above average class action recoveries.1 Compare ECF No. 771-1, ¶17 with

  Declaration of Jason Rabe, dated December 5, 2016 and submitted herewith, ¶10. Many

  claimants have also been determined to be eligible for an additional payment under Section II of

  the Plan of Allocation. Id., Exhibits B-C.

  I.     BACKGROUND

         A.      The Settlement

         The Settlement provided for a $46 million payment by DFA and certain remedial relief.

  Settlement Agreement, Section 3. The Court granted final approval to Plaintiffs’ Settlement with

  DFA on September 12, 2014. ECF No. 668.

         The Class certified by the Court for purposes of the Settlement is as follows:

         All persons who between April 1, 2004 through December 31, 2006: (1)
         purchased a CME Class III milk futures contract; (2) purchased a CME Cheese
         Spot Call contract for either blocks or barrels; (3) purchased cheese directly from
         Dairy Farmers of America, Inc. (“DFA”) or Schreiber Foods, Inc. (“Schreiber”)
         or made a first purchase of cheese from a first manufacturer of cheese (i.e. a
         manufacturer that transforms milk into cheese) pursuant to a contract the price
         term of which specified that the price was based, in whole or in part, on the CME
         Cheese Spot Call price (block or barrel price, average price, specific price, price
  1
    During the time period 2006 through 2015, the average securities class action settlement
  recovered between 1.8% and 2.9% of estimated damages. Cornerstone Research, Securities
  Class Action Settlements, 2015 Review and Analysis, p. 8, available at
  http://securities.stanford.edu/research-reports/1996-2015/Settlements-Through-12-2015-
  Review.pdf



                                                  1
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 5 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20825    Page 6 of
                                         18


         formula, collar price or any variation that explicitly referenced the CME Cheese
         Spot Call price); or (4) purchased milk directly from DFA or made a first
         purchase of milk from a first producer of milk (e.g., a dairy farmer) that was made
         pursuant to a contract the price term of which specified that the price was based,
         in whole or in part, on (i) the CME Cheese Spot Call price (block or barrel price,
         average price, specific price, price formula, collar price or any variation that
         explicitly referenced the CME Cheese Spot Call price); (ii) the CME Class III
         milk futures price; (iii) the National Agricultural Statistics Service (“NASS”)
         cheese price; or (iv) a government milk formula price which included (i), (ii) or
         (iii) as a component of such government milk formula price. Excluded from the
         Class are the Settling Defendants, the Non-Settling Defendants, and any parent,
         subsidiary, affiliate, or agent of any Settling Defendant or Non-Settling
         Defendant.

  ECF Nos. 495, ¶2; 668, ¶2. On September 14, 2014, the Court entered an Order permitting

  Schreiber Foods, Inc. to participate in the Settlement. ECF 679.

         The Plan of Allocation approved by the Court details how the Net Settlement Fund is to

  be distributed among Class members who submit eligible claims.2 The Plan of Allocation has

  two parts. The first part of the Plan concerns the allocation of 92.5% of the Net Settlement Fund

  and covers the periods of May 4 through June 25, 2004 and September 1 through October 7,

  2004. Id., Section I. Each claimant’s “Allowed Claim” under this Section of the Plan requires

  calculating the “Adverse Impact” of the claimant’s relevant transactions in CME Class III milk

  futures contracts, CME spot cheese contracts, physical cheese and/or physical milk using the

  artificial impact estimates reflected in the Plan of Allocation. Id.

         The second part of the Plan concerns the allocation of the remaining 7.5% of the Net

  Settlement Fund and covers the remainder of the Class Period. Id., Section II. Each claimant’s

  “Allowed Claim” under this Section of the Plan requires calculating the claimant’s “dollar

  volume” in relevant transactions involving CME Class III milk futures contracts, CME spot

  cheese contracts, physical cheese and/or physical milk. Id.


  2
   The Court-approved Plan of Allocation is posted on the Settlement website at
  http://www.dairyfarmersdirectpurchaseraction.com/Portals/0/Documents/DFA.POA.pdf


                                                    2
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 6 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20826    Page 7 of
                                         18


         B.      The Robust and Transparent Claims Administration Process

         The Court appointed Rust to act as Settlement Administrator. ECF No. 495, ¶18. As

  Settlement Administrator, Rust was responsible for, among other things (see “III” below),

  processing claims submitted by potential Class members and administering those claims for the

  purpose of allocating the Net Settlement Fund among eligible Class members pursuant to the

  Plan of Allocation. Id. The claims administration process herein (summarized below) has been

  extremely robust, transparent and has provided claimants with a full and fair opportunity to

  remedy deficiencies identified by Rust and review and challenge Rust’s determinations as to

  their own claims and also all claims determined by Rust to be eligible to share in the Net

  Settlement Fund.

         Processing Claims Forms and Supporting Documentation. Persons seeking to share in

  the Net Settlement proceeds were required to submit a “proof of claim,” which sought

  information necessary to confirm and calculate each eligible claimant’s share of the Net

  Settlement proceeds in accordance with the terms of the Plan of Allocation. ECF No. 495, ¶17.

         Rust received and processed 281 proof of claim forms. ECF No. 754, ¶8. These claims

  contain in excess of 3 million transactions, including 1.95 million potentially compensable

  transactions across the four different products covered by the Class definition (i.e., CME Class

  III milk futures, CME spot cheese contracts, physical cheese transactions and physical milk

  transactions). Id., ¶25. Many of the transactions submitted by claimants were not readily

  apparent as compensable under the Plan of Allocation; transactions had to be reviewed in detail

  to validate eligibility under the Plan of Allocation. Id., ¶¶8-14. Rust analyzed the transactional

  data for each claim, which included identifying and logging numerous types of deficiencies. Id.

  Approximately 90% of the proofs of claims submitted by claimants were deficient in some




                                                   3
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 7 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20827    Page 8 of
                                         18


  respect, including by failing to provide information sufficient to calculate a claimant’s “Allowed

  Claim” under the Plan of Allocation. Id., ¶15. The quantity and quality of the supporting

  documentation submit by claimants for the more than 1.95 million potentially eligible

  transactions required time-intensive review and processing. Id., ¶¶8-23.

         Deficiency Notifications. After processing the claims, Rust prepared and sent detailed

  deficiency notification letters to each claimant whose claim was identified as being deficient in

  some respect. Id., ¶20. These deficiency notices informed claimants of the specific deficiencies

  associated with their claim and requested that claimants cure these deficiencies within twenty-

  one days. Id. Approximately two-thirds of claimants submitted responses to the deficiency

  notifications. Id., ¶23. The responses received by Rust included, among other things, the

  provision of further data and information by claimants and certain responses necessitated further

  communication between Rust and claimants. Id. A great deal of effort was made by Rust to

  assist claimants in properly curing deficiencies in their submissions. Id., ¶¶18-23.

         Determination Notifications. After completing the deficiency process, Rust sent each

  claimant a detailed “determination notification,” which provided claimants with notice of Rust’s

  determinations of their claim. ECF No. 771-1, ¶¶7-12. These notifications included the

  claimant’s “Allowed Claim” amounts for both Sections of the Plan of Allocation and further

  included a spreadsheet with a detailed, transaction-by-transaction analysis of Rust’s

  determinations of each claim. Id. Pursuant to the schedule set by the Court, claimants had

  approximately thirty days to review this information and challenge any adverse determinations.

  Almost half of the claimants availed themselves of this process. Id. To the extent that claimants

  identified any errors in Rust’s determination of their claims, Rust considered and, if appropriate,

  remedied those errors and provided claimants with updated claim determinations. Id.




                                                   4
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#:No.
                                   786590-15
                                       Filed: 12/05/16  Page 8 of
                                               filed 07/31/20     17 PageID #:17330
                                                               PageID.20828    Page 9 of
                                         18


          Anonymized Claim Determinations. Unlike any prior class action alleging manipulation

  in violation of the Commodity Exchange Act, 7 U.S.C. §1, et seq., of which Lead Counsel is

  aware, all claimants had the opportunity to obtain and review detailed (transaction-by-

  transaction) anonymized claim determination information for all eligible claims and, if they

  chose, object to any of Rust’s determinations. ECF No. 785; see also 785-1. In total, twenty-

  four claimants requested and received this information. Id. One claimant (Schreiber) submitted

  objections. Id. Rust made certain amendments to its determinations as a result of the objections

  that resulted in a nominal (less than 0.1%) change in Rust’s “Allowed Claim” estimates. Id.

  II.     SUBJECT TO CERTAIN LIMITED CONFIRMATORY WORK, THE COURT
          SHOULD APPROVE RUST’S DETERMINATIONS

          The Settlement provides that the Net Settlement Fund may be distributed to eligible Class

  members upon approval and written order of the Court. Settlement, Section 14.

          Rust has submitted several reports detailing its administrative efforts and determinations.

  See ECF Nos. 754, 771-1, 776-2, 785-1, Declaration of Jason Rabe dated December 5, 2016 and

  submitted herewith. Among other things, Rust’s reports identify each eligible claim and the

  applicable “allowed claim” amount for such claims (for both Section I and Section II of the Plan

  of Allocation), identify each claim submitted after the deadline for submission of claims but that

  has otherwise been determined to be valid, and identify each ineligible claim and the reason for

  ineligibility.

          Eligible Claims. Rust has determined that 148 claims are eligible to share in the Net

  Settlement Fund. Rabe Declaration, dated December 5, 2016, ¶10. Rust’s determinations of the

  allowed claim amounts for each eligible claim are set forth in Exhibit B to the December 5, 2016

  Rabe Declaration.

          As explained in the Declaration of Jason Rabe dated December 5, 2016 and submitted



                                                   5
CaseCase: 1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF #:No.
                                   786590-15
                                       Filed: 12/05/16  Page 9 ofPageID.20829
                                                filed 07/31/20    17 PageID #:17330
                                                                                Page 10
                                        of 18


  herewith, Rust’s additional work and outreach in response to the objections raised by Schreiber

  in connection with the release of anonymous claim determination information (see “I.B” above)

  was limited to purchases of CME Class III milk futures contracts applicable to Section I of the

  Plan of Allocation (which concerns the allocation of 92.5% of the Net Settlement Fund). Id.,

  ¶¶4-7. Rust has not conducted (but could conduct) similar work and outreach for (1) sales of

  CME Class III milk futures contracts concerning Section I of the Plan of Allocation and (2)

  purchases and sales of CME Class III milk futures contracts concerning Section II of the Plan of

  Allocation. Id. Rust estimates that 40% of the CME Class III milk futures transactions at issue

  for Section II of the Plan of Allocation could be potentially impacted by the pricing and volume

  issues identified by Schreiber. Id., ¶7.

          Lead Counsel will continue to work with Rust in order to confirm whether or not there is

  good reason to believe that the results of additional work and outreach as to Section II of the Plan

  of Allocation would result in a meaningfully different outcome than what has already occurred in

  connection with Section I of the Plan of Allocation. See “I.B.” above (less than 0.1% change as

  to Section I). Lead Counsel intends to make a further report to the Court on this issue in their

  reply papers, scheduled to be filed on December 26, 2016.

          Late But Otherwise Valid Claims. Rust has determined that nine claims submitted after

  the October 20, 2014 claim deadline are otherwise eligible to share in the Net Settlement Fund.

  Id., ¶¶11-12, Exhibit C. Four of the late claims were received less than three weeks after the

  October 20 claim deadline, two of the claims were received less than two months after the claim

  deadline, and the remaining three claims were received five months or more after the claim

  deadline. Id., Exhibit D. One claimant (claim 25000381) has disputed that their claim was late.

  Id., ¶11, n. 3.




                                                   6
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 10 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20830    Page 11
                                        of 18


         The aggregate allowed claim value for these late claims is less than 5% of the total

  aggregate allowed claim value of all eligible claims under Section I of the Plan of Allocation and

  less than 2% of the value of all eligible claims under Section II of the Plan of Allocation. Id.,

  ¶12. It is not uncommon for Courts to accept untimely but otherwise valid claims. See, e.g.,

  Hershey, et al. v. Pacific Investment Management Company LLC, 05-cv-4681 (RAG), ECF No.

  577, p. 6, ECF No. 614, (N.D. Ill. Mar. 8, 2012) (approving 236 untimely but otherwise valid

  claims); In re Gilat Satellite Networks, Ltd., No. CV-02-1510 CPS/SMG, 2009 WL 803382, at

  *6 (E.D.N.Y. Mar. 25, 2009) (accepting 178 untimely but otherwise valid claims in connection

  with class action settlement; “…there is an implicit recognition that late claims should ordinarily

  be considered in the administration of a settlement.”). Rust does not believe that any delay has

  or would result from the acceptance of these limited late claims. Rabe Declaration, dated

  December 5, 2016, ¶11. Although some discount to late claims may be appropriate where a

  Court ordered deadline has not been complied with, Class Counsel respectfully submits that full

  forfeiture of the late claims would be an extreme consequence, especially given that the common

  fund doctrine originates in equity.

         Ineligible Claims. Rust has determined that 133 claims are ineligible to share in the Net

  Settlement Fund. ECF No. 785-1, ¶21, Exhibit F (setting forth the reasons for ineligibility).3

         Claimants have received notice of Rust’s reports and have had (and will have) a full and

  fair opportunity to challenge Rust’s determinations, including by filing a response to this motion

  by the deadline ordered by the Court—December 19, 2016. See “VI” below.



  3
    Three persons submitted proof of claim forms to Rust between June and September 2016.
  None of these claims included any supporting documentation. Rabe Declaration, dated
  December 5, 2016, ¶13. Thus, Rust has not (and cannot) process these claims. Id. Lead Counsel
  has instructed Rust to notify these three claimants of this distribution motion and that their
  claims have resulted in an allowed claim amounts of zero.


                                                   7
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 11 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20831    Page 12
                                        of 18


  III.   THE COURT SHOULD APPROVE RUST’S FEES AND EXPENSES

         The Settlement provides that all class notice and settlement administration fees and

  expenses “…shall be satisfied solely by the Settlement Fund.” Settlement, Section 5. On March

  13, 2014, the Court appointed Rust to serve as Settlement Administrator. ECF No. 495, ¶18.

         The administration of this Settlement (which began in early 2014 with the preparation

  and sending of notice of the Settlement to the Class) was complex and time consuming. The

  Settlement and Plan of Allocation cover a two year and nine month Class Period (i.e., April 2004

  through December 2006) and involve four different product types (i.e., CME Class III milk

  futures contracts, CME spot cheese contracts, physical cheese and physical milk). See ECF No.

  495, ¶2, Plan of Allocation, passim. CME milk futures and spot cheese contracts are

  standardized, exchange traded products with fairly standard documentation (e.g., brokerage

  statements); physical cheese and milk transactions are anything but standardized. These

  transactions are individually negotiated between buyers and sellers and are subject to many

  different terms of purchase.

         In total, over 3 million transactions were submitted by claimants. ECF No. 754-1, ¶11.

  Claimants submitted a variety of different types of supporting materials with their claims and

  many transactions had to be reviewed in detail to validate eligibility under the Plan of Allocation.

  Due to the complexity and volume of the claims, the administrative process was designed to be

  robust and transparent relative to typical class action Settlements. See “I.B” above.

         Rust’s considerable work as Settlement Administrator over the last two and one-half plus

  years is detailed in the six declarations submitted by Rust (ECF Nos. 629, 754, 771-1, 776-2,

  785-1, Declaration of Jason Rabe, dated December 5, 2016 and submitted herewith) and

  includes, but is not limited to: (1) effecting the multi-pronged program of notice ordered by the




                                                   8
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 12 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20832    Page 13
                                        of 18


  Court to be provided to the Class (which included mail notice to thousands of potential Class

  members, publication notice in multiple trade journals, and the creation of and maintenance of

  the official Settlement website), (2) analyzing and processing approximately 281 claims

  submitted by potential members of the Class seeking to share in the Net Settlement Fund (which

  included over 3 million transactions); (3) making administrative determinations with respect to

  each of the 281 claims submitted by potential members of the Class (which included calculating

  the allowed claim amounts of each claim under both Sections of the Plan of Allocation on a

  transaction-by-transaction basis); (4) preparing and sending deficiency notifications to claimants

  and communicating with claimants in order to resolve claim deficiencies; (5) preparing and

  sending detailed, transaction-by-transaction determination notifications to each claimant and

  communicating with claimants in order to resolve issues with their claim determinations; and (6)

  acting as Escrow Agent for the Settlement Fund.

         Rust respectfully requests payment of its outstanding fees and expenses in the amount of

  $564,688.59, incurred by Rust in connection with its duties as Court-appointed Settlement

  Administrator.4 ECF 771-1, ¶24. Pursuant to paragraph 6(iv) of the Escrow Agreement (Exhibit

  C to the Settlement), Rust previously received one payment from the Settlement Fund after the

  Settlement was preliminarily approved that totaled $135,184.89 for class notice and

  administrative fees and expenses Rust incurred through May 2014. Id. Rust estimates that it will

  invoice an additional $43,490 to finalize distribution of the Net Settlement Fund. Id. To any

  extent Rust’s completion of the administration of the Settlement results in fees and expenses less

  than Rust’s estimate of $43,490, the difference will be included in a further distribution to
  4
    Class Counsel has spent considerable time in connection with the claims administration process
  since the fairness hearing held on August 19, 2014 for which they are not seeking an award of
  attorneys’ fees. Compare, Settlement, Section 16(e) (Lead Counsel may apply for an award of
  attorneys’ fees for services performed in connection with the administration of the Settlement
  after the date of the fairness hearing).


                                                   9
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 13 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20833    Page 14
                                        of 18


  eligible claimants.

  IV.    THE COURT SHOULD APPROVE INCENTIVE AWARDS FOR THE CLASS
         REPRESENTATIVES

         The Settlement provides that the three Court-appointed Class representatives (i.e.,

  Indriolo Distributors, Inc., Knutson’s, Inc. and Valley Gold, LLC) may apply to the Court for an

  aggregate incentive award of up to $60,000. Settlement Agreement, Section 16(d). The Class

  Notice notified Class members that the request for incentive awards would be made at the time

  the Net Fund Settlement is proposed to be distributed to eligible claimants and that claimants

  would have an opportunity to object to such application. Class Notice, Section V.B.5

         Lead Counsel respectfully submits that the Court should approve an incentive award of

  $60,000 to be allocated among the three Class representatives. Incentive awards far in excess of

  the $60,000 requested here (which constitutes less than 0.2% of the amount available for

  distribution to eligible claimants) have previously been approved in connection with class action

  settlements involving claims of manipulation in violation of the Commodity Exchange Act, 7

  U.S.C. §1 et seq. See, e.g., Hershey, et al. v. Pacific Investment Management Company LLC, 05-

  cv-4681 (RAG), ECF No. 614, (N.D. Ill. Mar. 8, 2012) (approving $325,000 in class

  representative incentive awards among three class representatives in connection with commodity

  futures manipulation class action settlement); In re: Amaranth Natural Gas Commodities Litig.,

  07-cv-6377 (SAS), ECF No. 428, ¶5 (S.D.N.Y. Aug. 10, 2016) (approving $200,000 in class

  representative incentive awards among four class representatives in connection with commodity

  futures manipulation class action settlement). Public policy also strongly favors approval of the

  requested incentive awards in this successful CEA manipulation action given that Congress


  5
    The Class Notice is available on the Settlement website at
  http://www.dairyfarmersdirectpurchaseraction.com/Portals/0/Documents/DFA.Long.Form.Notic
  e.pdf


                                                  10
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 14 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20834    Page 15
                                        of 18


  viewed private lawsuits (such as this action) as “…critical to protecting the public and

  fundamental to maintaining the credibility of the futures market.” Cange v. Stotler & Co., 826

  F.2d 581, 594-595 (7th Cir. 1987) citing to H.R. Rep. No. 565, 97th Cong., 2d Sess., pt. 1 at 56-

  7, reprinted in 1982 U.S. Code Cong. & Admin. News 3871, 3905-06.

         In deciding whether an incentive award is proper “….relevant factors include the actions

  the plaintiff has taken to protect the interests of the class, the degree to which the class has

  benefitted from those actions, and the amount of time and effort the plaintiff expended in

  pursuing the litigation.” Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998).

         The Class Has Benefited Substantially. There is little doubt that the Class has benefited

  greatly from the service of the three class representatives. The Settlement provided for a $46

  million cash payment by DFA for the benefit of the Class. Settlement, Section 3. The

  Settlement also provided for certain important remedial relief designed to prevent precisely the

  type of conduct that allegedly caused the damages being compensated by the Settlement. Id.

         Approximately twenty-eight claimants are expected to receive recoveries in excess of

  $100,000 and approximately seven claimants are expected to receive recoveries in excess of $1

  million. Rabe Declaration, dated December 5, 2016, Exhibits B-C. Unlike these claimants,

  Plaintiffs will not be receiving substantial recoveries. See Declaration of Vincent Indriolo, ¶7

  (recovery of less than $500); Declaration of Gregory Knutson, ¶6 (recovery of less than $1,000);

  Declaration of George Viera, ¶6 (recovery would likely have been less than $1,000).

         Plaintiffs Invested Significant Time and Effort to Protect the Interests of the Class.

  As detailed in the declarations from the three Class representatives submitted herewith, they have

  been protecting the interests of the Class since each filed complaints against DFA more than

  seven years ago. Plaintiff Indriolo, owner of a small cheese distributor, estimates that he has




                                                    11
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 15 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20835    Page 16
                                        of 18


  spent more than 100 hours performing work on behalf of the Class. Declaration of Vincent

  Indriolo, ¶¶4-5. Plaintiff Knutson, a small dairy farmer, was the only milk futures trader willing

  to step forward and bring a lawsuit against DFA—one of the largest and most influential dairy

  market cooperatives in the United States. Declaration of Gregory Knutson, ¶7. Plaintiff

  Knutson estimates spending almost 200 hours performing work on behalf of the Class. Id., ¶¶4-

  5. Valley Gold estimates having spent at least 120 hours performing work on behalf of the Class

  and estimates incurring at least $10,000 legal fees for time spent by its corporate counsel.

  Declaration of George Viera, ¶5. The three Class representatives undertook all of the

  responsibilities and risks associated with serving as representatives in connection with this

  complex commodity futures manipulation action against formidable defendants. In short,

  without the service of the three Class representatives, the Settlement with DFA could not have

  happened.

         Notice of this application will be provided to claimants by e-mail and claimants will have

  a full and fair opportunity to object or otherwise respond to the requested incentive awards

  pursuant to the schedule set by the Court. See “VI” below.

  V.     THE COURT SHOULD APPROVE A RESERVE FUND

         Lead Counsel recommends and requests that the Court approve a “reserve fund” in the

  amount of $300,000 (i.e., approximately one percent of the Net Settlement Fund) that would be

  available to make equitable adjustments (if any) to claims following the initial distribution. To

  any extent that monies remain in the Net Settlement Fund six months after the initial distribution

  to eligible claimants (by virtue of a balance due to the reserve fund, uncashed checks that have

  become stale, or other reasons), Lead Counsel will recommend a final distribution to the Court.

  Id. At this time, Lead Counsel believes that any such proposed distribution would likely be pro




                                                  12
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 16 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20836    Page 17
                                        of 18


  rata to eligible claimants who cashed their checks in connection with the initial distribution.

  VI.      NOTICE OF THE DISTRIBUTION MOTION

           Lead Counsel has instructed Rust to post this motion on the official Settlement website so

  that it may be viewed by members of the Class. Lead Counsel has also instructed Rust to

  provide an e-mail notification to claimants alerting them that this motion is available for review

  on the Settlement website and reminding them that any response to this motion must be filed

  with the Court by December 19, 2016 (ECF No. 783, ¶3). Rust’s numerous reports have

  previously been posted on the Settlement website6 and claimants have been provided with e-mail

  notifications alerting them that such reports are available for review on the Settlement website.

                                           CONCLUSION

           Subject to the limited confirmatory work described in Section “II” above, the Court

  should approve Rust’s administrative determinations, approve the incentive awards requested by

  the Court-appointed Class representatives, approve Rust’s outstanding fees and expenses

  incurred in connection with its service as Court-appointed Settlement Administrator and approve

  the establishment of a reserve fund in the amount of $300,000.


  Dated: New York, New York
         December 5, 2016
                                         Respectfully submitted,

                                         By: /s/ Christopher M. McGrath
                                         Christopher Lovell
                                         Christopher M. McGrath
                                         LOVELL STEWART HALEBIAN JACOBSON LLP
                                         61 Broadway, Suite 501
                                         New York, New York 10006
                                         Telephone: (212) 608-1900
                                         Facsimile:     (212) 719-4775

                                         Lead Counsel for Direct Purchaser Plaintiffs
  6
      Available at http://www.dairyfarmersdirectpurchaseraction.com/CourtDocuments.aspx


                                                   13
   Case:
Case     1:09-cv-03690 Document
     2:12-cv-00102-SFC-RSW   ECF#: 786 Filed: 12/05/16
                                   No. 590-15           Page 17 of
                                                filed 07/31/20     17 PageID #:17330
                                                                PageID.20837    Page 18
                                        of 18




                                 Theodore B. Bell
                                 WOLF HALDENSTEIN ADLER FREEMAN &
                                 HERZ LLP
                                 1 South Dearborn Street, Suite 2122
                                 Chicago, Illinois 60603
                                 Telephone: (312) 984-0000
                                 Facsimile:     (312) 212-4401

                                 Fred T. Isquith
                                 WOLF HALDENSTEIN ADLER FREEMAN &
                                 HERZ LLP
                                 270 Madison Avenue
                                 New York, New York 10016
                                 Telephone: (212) 545-4600
                                 Facsimile:      (212) 545-4653

                                 Liaison Counsel for Direct Purchaser Plaintiffs




                                          14
